Citation Nr: 0330146	
Decision Date: 11/03/03    Archive Date: 11/13/03

DOCKET NO.  02-15 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for postoperative 
intervertebral disc syndrome of the lumbosacral spine, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had verified periods of active duty service from 
October 31, 1947 to December 10, 1947, December 1951 until 
November 1953, July 1955 to April 1957 and from January 1961 
to December 1961.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a January 2002 
rating decision of the Regional Office (RO) in Winston-Salem, 
North Carolina that denied a rating in excess of 20 percent 
for postoperative residuals of intervertebral disc syndrome 
of the lumbosacral spine.  The veteran expressed 
dissatisfaction with this decision in a notice of 
disagreement received in February 2002, and has perfected a 
timely appeal to the Board. 

The veteran was afforded a personal hearing at the RO in 
January 2003, via videoconference, before the undersigned 
Acting Veterans Law Judge sitting at Washington, DC; the 
transcript of which is of record.  

In correspondence to the RO dated in April 2002, the veteran 
appears to raise the issues of depression and an inability to 
work due to service-connected disability.  These matters are 
not properly before the Board for appellate review and they 
are referred to the RO for appropriate consideration.


REMAND

The veteran asserts that the symptoms associated with his 
service-connected intervertebral disc syndrome are more 
severely disabling than reflected by the currently assigned 
disability rating.  He contends that he is in constant pain 
which is not significantly relieved by any treatment modality 
for which at least a 60 percent disability evaluation is 
warranted. 

The Board points out that by regulatory amendment effective 
September 23, 2002, substantive changes were made to the 
schedular criteria for evaluation of intervertebral disc 
syndrome, as set forth in 38 C.F.R. § 4.71a, DC 5293; 67 Fed. 
Reg. 54345-54349, August 22, 2002.  Where the laws or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  However, if the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change.  See 
VAOPGCPREC 3-2000 (2000).  

The Board notes that the veteran has not been notified of the 
changes or given the opportunity to provide evidence or 
argument specific to the new rating criteria, nor has the RO 
considered the veteran's claim in light of the revised 
diagnostic criteria.  Thus, to avoid potential prejudice to 
the veteran, a remand for RO consideration of the new rating 
criterion is indicated.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  

Moreover, additional development of the medical evidence is 
required as a result of the changes in the rating criteria.  
Specifically, an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  Therefore, VA orthopedic examination should be 
scheduled, especially in view of the fact that it appears 
that the veteran has not been examined for VA compensation 
and pension purposes since at least January 1996.

Additionally, the veteran's representative indicated upon 
personal hearing on appeal in January 2003 that the veteran 
received ongoing treatment from the Ashville, North Carolina 
VA Medical Center, and that all of those records might not 
have been obtained.  The Board observes that clinical 
information from Ashville dating through June 5, 2002 is of 
record.  As well, the veteran indicated that he also received 
private treatment.  In view of such, the appropriate records 
pertinent to the appeal period should be requested and 
associated with the claims folder.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The veteran should be contacted and 
asked to identify all VA and non-VA 
health care providers who have treated 
him recently for his low back disorder.  
Complete clinical records should be 
obtained from each health care provider 
the veteran identifies, if not already 
of record.

2.  The veteran's clinical records from 
the Ashville VA Medical Center dating 
from June 6, 2002 should be requested and 
associated with the claims folder.

3.  After any requested records have been 
received and associated with the claims 
file, the veteran should be afforded a VA 
orthopedic examination to determine the 
degree of severity of his low back 
disorder.  The entire claims file and a 
copy of this remand must be made 
available to the examiner designated to 
examine the veteran, and the examination 
reports should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies, including X-rays, and range of 
motion testing of the low back (expressed 
in degrees, with standard ranges provided 
for comparison purposes) should be 
accomplished, and all clinical findings 
pertaining to the back should be reported 
in detail and correlated to a specific 
diagnosis.  The examiner should describe 
the manifestations of the veteran's 
intervertebral disc disease in accordance 
with pertinent former and revised 
criteria for rating that disorder.  
Specifically, the examiner should (a) 
render findings as to whether, during 
examination, there is mild, moderate, 
severe, or pronounced intervertebral disc 
syndrome, and (b) specify the total 
duration of incapacitating episodes, if 
any, over the past 12 months (an 
"incapacitating episode" being a period 
of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by and 
treatment by a physician).  The examiner 
should also provide findings as to 
whether there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the low back.  If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins.  
He or she should indicate whether, and to 
what extent, the veteran experiences 
likely functional loss due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated use 
of the low back to the extent possible.  
The examiner should express such 
functional loss in terms of additional 
degrees of limited motion of the low 
back.  All examination findings, together 
with the complete rationale for the 
comments expressed, should be set forth 
in a printed (typewritten) report.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development has been completed in full.  
If the examination reports do not 
include fully detailed descriptions of 
pathology or adequate responses to the 
specific opinions requested, the reports 
must be returned to the examiners for 
corrective action.  38 C.F.R. § 4.2 
(2003). 

5.  The RO must review the claims file 
and ensure that all Veterans Claims 
Assistance Act of 2000 development and 
notice obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  Any other development 
deemed indicated by the RO should also be 
accomplished.

6.  Following completion of the 
requested development, the agency of 
original jurisdiction should re-
adjudicate the issue of entitlement to 
an increased rating for lumbosacral 
intervertebral disc syndrome, in light 
of all pertinent evidence and legal 
authority.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case and afforded a reasonable 
opportunity to respond thereto.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate consideration.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. A. MARKEY
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




